Citation Nr: 0425277	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from January 1943 to June 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a December 2001 decision, the Board reopened the veteran's 
claim of service connection for a seizure disorder and then 
denied the claim on the merits.  The veteran appealed the 
Board's December 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
December 2002, the Court vacated the December 2001 Board 
decision and remanded the case to the Board for further 
action.  In November 2003, the Board in turn remanded the 
case to the RO.  The case is now before the Board for further 
appellate consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

One purpose of the Board's November 2003 remand was to review 
the veteran's claim in light of recent changes regarding the 
presumption of soundness.  Specifically, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's 
General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet.App. 116 
(2003); Jordan v. Principi, 17 Vet.App. 261 (2003). 

A June 2004 supplemental statement of the case notes the above 
VA General Counsel opinion.  However, it does not appear that 
the holding was properly applied.  Specifically, the RO found 
that clear and unmistakable evidence showed a seizure 
disability pre-existed service and that "the preponderance of 
the evidence shows no increase in severity during service."  
It appears that the standard applied to the second prong of 
the analysis was incorrect.  The Board stresses that in order 
to rebut the presumption of soundness, there must not only be 
clear and unmistakable evidence that the disease or injury 
existed prior to service, but also clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service.  It appears that this may be shown by evidence either 
that there was no increase in disability during service or 
that any increase in severity was due to the natural progress 
of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court has indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 
Vet.App. 268, 271 (1998).  Although the Board regrets further 
delay, the case must be again returned to the RO for remedial 
action before the Board may properly proceed with appellate 
review.  Further, in view of the above-noted recent judicial 
decisions, the Board believes that further development of the 
medical record would be beneficial to allow for informed 
appellate review.  In this regard, the Board notes that the 
December 2002 Joint Motion upon which the December 2002 Court 
Order was based expressly states that the Board may seek other 
evidence it feels is necessary.   



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). The RO 
should ensure that the veteran has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide, to 
include the need to furnish all 
pertinent evidence in his 
possession.    

2.  The veteran should be afforded a VA 
neurological examination in connection 
with his seizure disorder.  Any medically 
necessary special tests and/or studies 
should be performed.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
detailed responses to the following:

     a)  Did the veteran's seizure 
disorder pre-exist his entry into 
service?

     b)  If so, was there an increase in 
the severity of the pre-existing seizure 
disorder during service beyond the 
natural progress of the disease? 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine whether 
service connection for a seizure disorder 
is warranted.  In applying the 
presumption of soundness, the RO should 
expressly determine not only whether 
there is clear and unmistakable evidence 
that the disease or injury existed prior 
to service, but also whether there is 
clear and unmistakable evidence that the 
disease or injury was not aggravated by 
service.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


